223 F.2d 356
96 U.S.App.D.C. 64
POTOMAC ENGINEERS, Incorporated, Appellant,v.Daniel WALSER, Chairman, et al., comprising The District ofColumbia Board of Registration for ProfessionalEngineers, Appellees.
No. 12597.
United States Court of Appeals District of Columbia Circuit.
Argued May 27, 1955.Decided June 9, 1955.

Mr. Edwin M. Woods, Washington, D.C., for appellant.
Mr. Harry L. Walker, Asst. Corp. Counsel for the District of Columbia, with whom Messrs. Vernon E. West, Corp. Counsel, Chester H. Gray, Principal Asst. Corp. Counsel, Milton D. Korman and Robert D. Wise, Asst. Corp. Counsel, were on the brief, for appellees.
Before EDGERTON, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
The sole question involved in this appeal is whether the corporation appellant (plaintiff) may be registered as a professional engineer under the Professional Engineers' Registration Act.1


2
The District of Columbia Board of Registration for Professional Engineers denied appellant's application to register it and to admit it to practice professional engineering in the District of Columbia.  The application was denied on the ground that it is not possible to register corporations under the Act.  Thereupon this action was instituted, asking a mandatory injunction directing the Board to issue the license.


3
The District Court held, on cross motions for summary judgment, that 'the statute must be construed by its very terms as inapplicable to corporations and applicable to natural persons only.'  127 F.Supp. 41, 42.  We agree.


4
Affirmed.



1
 64 Stat. 854, ch. 953, Secs. 2-1801 through 2-1818, District of Columbia Code 1951